DETAILED ACTION
Status of Claims
1. 	This office action is in response to amendment filed 7/15/2022.
2. 	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.
Prong 1: Prong One of Step 2A evaluates whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).
Groupings of Abstract Ideas:
I.	MATHEMATICAL CONCEPTS
A.	Mathematical Relationships
B.	Mathematical Formulas or Equations
C.	Mathematical Calculations
II.	CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
A.	Fundamental Economic Practices or Principles (including hedging, insurance, mitigating risk)
B.	Commercial or Legal Interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
C.	Managing Personal Behavior or Relationships or Interactions between People (including social activities, teaching, and following rules or instructions)
III.	MENTAL PROCESSES.
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]
Examiner notes that concepts recited in the independent claims – receiving data transfer amount request; sending selectable option defining a transfer method including an additional requirement; receiving selection of the first selectable option defining the first transfer method; determining that the additional requirement has been completed; and complete the data transfer using the first transfer method – constitutes Fundamental Economic Principles and/or Commercial or Legal Interactions and thus fall under the abstract idea grouping of Certain Methods of Organizing Human Activity.
The dependent claims merely limit the abstract idea to –input-output modifier; types of additional requirements; identity data; account information; survey completion; transfer time; and real-time payment rails – that also constitute Certain Methods of Organizing Human Activity.
Therefore, under Prong One of Step 2A, the claims recite a judicial exception such as Certain Methods of Organizing Human Activity.
Prong 2: Prong Two of Step 2A evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP § 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine –see MPEP § 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP § 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP §2106.05(e) 
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP § 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see MPEP § 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP § 2106.05(h)
The only additional element(s) recited in the claims, beyond the abstract idea, are: one or more processors.  Based on Fig. 3 and Para [0058] of the Specification, the processor 310 may, for example, be one or more ARM, Intel x86, PowerPC processors or the like. Examiner thus notes that the additional elements have been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the exception using generic components.
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Thus, they do not contain limitations that are indicative of integration into a practical application.  The claimed limitations do not reflect improvements in networking or computer functionality, and none of these technical limitations “enables a computer … to do things it could not do before.” Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1305 (Fed. Cir. 2018).  See Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (“To be a patent-eligible improvement to computer functionality, we have required the claims to be directed to an improvement in the functionality of the computer or network platform itself.”). 
Instead, they do not amount to significantly more than instructions for – receiving data transfer amount request; sending selectable option defining a transfer method including an additional requirement; receiving selection of the first selectable option defining the first transfer method; determining that the additional requirement has been completed; and complete the data transfer using the first transfer method – using generic components.  The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools.  Thus, they are not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
Hence, the claims are ineligible under Step 2A.
Step 2B:
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional elements of using generic devices to perform the steps of – receiving data transfer amount request; sending selectable option defining a transfer method including an additional requirement; receiving selection of the first selectable option defining the first transfer method; determining that the additional requirement has been completed; and complete the data transfer using the first transfer method – amounts to no more than mere instructions to apply the exception using generic components which is insufficient to provide an inventive concept.
When considered individually or as an ordered combination, the additional elements fail to transform the abstract idea of – receiving data transfer amount request; sending selectable option defining a transfer method including an additional requirement; receiving selection of the first selectable option defining the first transfer method; determining that the additional requirement has been completed; and complete the data transfer using the first transfer method – into significantly more.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an judicial exception without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tumminaro (US 2007/0244811 A1).

Claim 1:
A server comprising: 
a communications module; 
a processor coupled with the communications module; and 
a memory coupled to the processor and storing processor-executable instructions which, when executed by the processor, configure the processor to: 
receive, via the communications module and from a first computing device associated with a sender of a data transfer request, a signal representing the data transfer request, the data transfer request including at least a transfer amount and a transfer address of a recipient of the data transfer request; 
(See Tumminaro: Para [0030] (“a client may request a transfer of money from an account at the first financial partner to an account at the second financial partner”)
send, via the communications module and to the transfer address of the recipient of the data transfer request, a signal including an electronic message, the electronic message including the transfer amount and at least one selectable option defining a transfer method, the at least one selectable option including a first selectable option defining a first transfer method that includes an additional requirement not required by a second transfer method; 
(See Tumminaro: Para 
[0197] (“displaying a first screen on a display of a mobile phone to show a number of options including a first option to pay money to another”)
[0355] (“In step 11, B may have options to change or modify the transaction in some way.  User B may be provided a yes button, no button, and request change button.  Alternatively the request change button may be referred to as a negotiate button, because B is given the opportunity to negotiate with A.  B may be given the opportunity to change any term of the transaction.  Some terms of the transaction may that B may change include the amount, amount, select which account the money will be credited to, or other.”)
[0401] (“In an implementation, the method includes when the second user selects the third option, receiving a request from the second user to change the pending payment to have a different money amount, sending a third electronic message to the first user notifying the first user of the change to the pending payment, presenting the first user with a fourth option to accept the change to the pending payment or a fifth option to reject the change to the pending payment, and when the first user selects the fourth option, debiting the different money amount from an account of the first user and crediting the different money amount to an account associated with the second user.”)
receive, via the communications module and from a second computing device that has retrieved the electronic message and is associated with the recipient of the data transfer request, a signal indicating a selection of the first selectable option defining the first transfer method; 
(See Tumminaro: Para [0197] (“Once the SMS message is sent to the payment server, the PIN is entered by the account holder and sent through a voice channel connection to the payment server to verify the SMS message”)
determine that the additional requirement has been completed; and 
when it is determined that the additional requirement has been completed, complete the data transfer using the first transfer method.
(See Tumminaro: Para [0200] (“and the PIN code are received and are verified, then the financial transaction is concluded”)

Claims 12, 20 are similar to claim 1 and hence rejected on similar grounds.

Claim 2:
wherein the first transfer method requires an input-output modifier for completing the transfer using the first transfer method and wherein the additional requirement, when completed, eliminates or reduces the input-output modifier for completing the transfer using the first transfer method.
(See Tumminaro: Para [0245])

Claim 13 is similar to claim 2 and hence rejected on similar grounds.

Claim 3:
wherein the additional requirement includes at least one of: 
an input-output modifier; 
completion of a survey; 
providing account information via an application programming interface (API); or verifying identity data via a digital identity network.
(See Tumminaro: Para [0611])

Claim 14 is similar to claim 3 and hence rejected on similar grounds.

Claim 4:
wherein the additional requirement includes the input-output modifier and completing the transfer using the first transfer method includes applying the input-output modifier to the transfer amount.
(See Tumminaro: Para [0620])

Claim 15 is similar to claim 4 and hence rejected on similar grounds.

Claim 5:
wherein the additional requirement includes verifying identity data via the digital identity network and the processor-executable instructions, when executed by the processor, further configure the processor to: 
receive, via the communication module and from the digital identity network, a signal including the requested identity data.
(See Tumminaro: Para [0460])

Claim 16 is similar to claim 5 and hence rejected on similar grounds.

Claim 6:
wherein the requested identity data includes account information.
(See Tumminaro: Para [0664])

Claim 7:
wherein the additional requirement includes providing account information via the API and the processor-executable instructions, when executed by the processor, further configure the processor to: receive, via the communications module and from a server, a signal including the account information.
(See Tumminaro: Para [0664])

Claim 17 is similar to claim 7 and hence rejected on similar grounds.

Claim 8:
wherein the account information includes at least one of a bank account balance, a transaction history, identity information, bank account information or account age data.
(See Tumminaro: Para [0664])

Claim 18 is similar to claim 8 and hence rejected on similar grounds.

Claim 9:
wherein the additional requirement includes completion of the survey and wherein determining that the additional requirement has been completed includes receiving, via the communications module, a signal indicating that the survey has been completed.
(See Tumminaro: Para [0583])

Claim 10:
wherein the electronic message includes a first transfer time for completing the first transfer method and a second transfer time for completing the second transfer method, the first transfer time less than the second transfer time.
(See Tumminaro: Para [0243])

Claim 19 is similar to claim 9 and hence rejected on similar grounds.

Claim 11:
wherein the first transfer method includes completing the transfer using real-time payment rails.
(See Tumminaro: Para [0248])

Response to Arguments
Applicant's arguments filed 7/15/2022 have been fully considered but they are not persuasive. 
101
Applicant argues that the claimed subject matter addresses the problem identified in Para [0002] of the Specification by allowing the recipient to define a transfer protocol which may be acceptable to the transferee.
In response, Examiner notes that the problem that is being ostensibly solved here is not a technical problem but a business problem.  That a transferor may select a transfer protocol or method that is unacceptable to the transferee is a business problem.  The solution is simple – enable to transferee to define his or her preferred transfer method.  For example, a recipient may indicate that he or she could only accept cash instead of check; or money order instead of wire transfer.  Examiner notes that this can hardly be considered a technical solution to a technical problem.  Regardless of the transfer method selected, the concept of fund transfer is a fundamental economic practice long prevalent in commerce.  
Applicant also argues that the claimed subject matter requires action by a processor that cannot be practically applied in the mind. 
Examiner disagrees.  It appears that Applicant is assuming a literal reading of the ‘practical’ application standard rather than following the exemplary considerations underlying the practical application prong as set forth in the PEG 2019 Guidelines (See Prong 2 above).  Examiner begs to point out, that the word practical in the PEG 2019 is not used in the same sense as the commonly used word ‘practical.’  As set forth above, PEG 2019 lists claim limitations that are (or are not) indicative of integration into a practical application.  Here, Examiner finds that the limitations described in the claims fall in the category that are not indicative of practical application because they recite no more than “do it on a processor” or generally link the use of a judicial exception to a particular technological environment.
Although the claim nominally requires these steps to be performed by a processor, this computer implementation of a mental process is insufficient to take the invention out of the realm of abstract ideas.  See Versata Development Group v. SAP America (Fed. Cir. 2015) (“Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.”); See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (“Symantec”) (“With the exception of generic computer implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.”); Alice, 573 U.S. at 223 (“Stating an abstract idea while adding the words ‘apply it with a computer’” is insufficient to confer eligibility.). 
The claims do not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)).  Hence, they do not recite additional elements to integrate the abstract idea into a practical application.
MPEP 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field
II. IMPROVEMENTS TO ANY OTHER TECHNOLOGY OR TECHNICAL FIELD
Consideration of improvements is relevant to the integration analysis regardless of the technology of the claimed invention.  Notably, the court did not distinguish between the types of technology when determining that the invention improved technology.  However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology.  For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the trader but did not improve computers or technology.
See Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1084 (Fed. Cir. Apr. 18, 2019) (“This invention makes the trader faster and more efficient, not the computer.  This is not a technical solution to a technical problem.”) (“The claims of the ‘999 patent do not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.  Instead, they recite a purportedly new arrangement of generic information that assists traders in processing information more quickly”); See Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. Apr 30, 2019) (“The claims are focused on providing information to traders in a way that helps them process information more quickly, ’556 patent at 2:26–39, not on improving computers or technology.”).
Similarly here, allowing the recipient to specify a transfer protocol may enable him or her to receive a payment from a sender but it does not improve computers or technology.  The improvement recited in the claim does not improve the processor or the user device.  Instead, the alleged improvement recited in the claims is an abstract idea, i.e., obtaining a payment from a sender.  Indeed, nothing in the claims improves the functioning of a computer, makes it operate more efficiently, or solves any technological problem.  Hence, the claims represent improvement to the judicial exception rather than to the technology.
For the above reasons, Applicant’s arguments are not persuasive.
103
Applicant asserts (Page 10 of Remarks dated 7/15/2022) that Tumminaro presents the exact problem solved by Applicant’s claimed subject matter; in Tumminaro, the recipient of the transfer is not able to define a transfer method to be used to complete the transfer; rather the sender of the transfer defines the transfer method.
Examiner disagrees.
Tumminaro discloses:
Para [0355] (“In step 11, B may have options to change or modify the transaction in some way.  User B may be provided a yes button, no button, and request change button.  Alternatively the request change button may be referred to as a negotiate button, because B is given the opportunity to negotiate with A.  B may be given the opportunity to change any term of the transaction.  Some terms of the transaction may that B may change include the amount, amount, select which account the money will be credited to, or other.”)
Para [0401] (“In an implementation, the method includes when the second user selects the third option, receiving a request from the second user to change the pending payment to have a different money amount, sending a third electronic message to the first user notifying the first user of the change to the pending payment, presenting the first user with a fourth option to accept the change to the pending payment or a fifth option to reject the change to the pending payment, and when the first user selects the fourth option, debiting the different money amount from an account of the first user and crediting the different money amount to an account associated with the second user.”)
Hence, based on the above disclosure, recipient user B may notify sender user A of the intention to change, modify, or negotiate the terms of payment.  Hence, Tumminaro teaches the limitation of the recipient being able to define a transfer method to be used to complete the transfer.  For the above reasons, Applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693